DETAILED ACTION
This Office action is in response to the Amendment filed on 06/29/2022.
Claims 1 and 11-16 have been amended.
Claims 1-16 are pending in the application.

Response to Arguments
Applicant’s arguments, see page 6 of Amendment’s Remarks, filed on 06/29/2022, with respect to claims 1-16 have been fully considered and are persuasive.  Therefore, the 112(b) rejection of claims 1-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance:
The present invention is directed to a system and method for the second processor generates sections of the PRN code for integrity check purposes through computation on the basis of the same cryptographic key and the same initial data, such that, within the PRN code generator and before temporary storage of the PRN code in the buffer memory; and a comparison device for comparing at least one duplicated section of the PRN code sequence cryptographically generated by the first processor with the at least one section of the sections computed by the second processor; wherein the comparison device activates a blocking, stop and/or alarm function is on the basis of a predefined degree of matching between the at least one section obtained through duplication and the at least one computed section.
The closest prior arts, as previously cited, Falk (USPGPUB No 2015/0381307) and Falk (USPGPUB No. 2015/0381308) are also generally directed to various characteristics of providing a secured replica pseudo random noise signal for receiver unit. However, none of the cited prior art of record alone or in combination discloses or suggests the specific combination of steps or elements as recited in the independent claims 1 and 11. In particular, none of the cited prior art of record alone or in combination discloses or suggests, when considered as a whole, “wherein the second processor generates sections of the PRN code for integrity check purposes through computation on the basis of the same cryptographic key and the same initial data, such that, within the PRN code generator and before temporary storage of the PRN code in the buffer memory; and a comparison device for comparing at least one duplicated section of the PRN code sequence cryptographically generated by the first processor with the at least one section of the sections computed by the second processor; wherein the comparison device activates a blocking, stop and/or alarm function is on the basis of a predefined degree of matching between the at least one section obtained through duplication and the at least one computed section”. Therefore, the independent claims 1 and 11 are allowed. The dependent claims 2-10 and 12-16 are also allowed because of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/Primary Examiner, Art Unit 2435